R. W. WALKER, J.
The promise of The defendants,, being founded on a new consideration, beneficial to the promisor, was an original undertaking, and not within the statute .of frauds.—Martin v. Black, 21 Ala. 309 ; Blount v. Harkins, 19 Ala. 100.
[2.,]. The bill of exceptions does not expressly state that tbe agreement.between the parties was made, and tbe *35■decree credited in pursuance of it, before the commencement of this suit. But it is shown-that these transactions occurred while Lawson was sheriff of Talladega county ; and we judicially know'that he ceased to be such sheriff in 1854, nearly.two years before this suit was instituted.
We think that the evidence set out in the bill of exceptions shows a valid contract, and its breach, and that the •court did not err in the charge given.
Judgment, affirmed..